Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 1 of 17 PageID #: 5
                                                                                                     Electronically Filed - St Louis County - June 17, 2021 - 03:20 PM
 Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 2 of 17 PageID #: 6
                                                                              21SL-CC02726

                     IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                STATE OF MISSOURI

ANTONIO T. REID,                             )
                                             )
       Plaintiff,                            )         Cause No. __________________
                                             )
v.                                           )         Division No. ___
                                             )
                                             )
KILLARK ELECTRIC,                            )
Serve: Manger on Duty                        )
       2112 Fenton Logistics Park Blvd.      )
       Fenton, MO 63026                      )
                                             )
HUBBELL INCORPORATED,                        )
D/B/A KILLARK ELECTRIC,                      )
Serve: HOLD SERVICE                          )         JURY TRIAL DEMANDED
                                             )
HUBBELL INCORPORATED                         )
DELAWARE, D/B/A KILLARK                      )
ELECTRIC,                                    )
Serve: HOLD SERVICE                          )
                                             )
                                             )
       Defendants.                           )
                                             )


                                 PETITION FOR DAMAGES

       COMES NOW Plaintiff and for his Petition for Damages against Defendants states:

                                        Nature of Action

       1.      This action is brought pursuant to the Missouri Human Rights Act (MHRA),

chapter 213 RSMo., for discrimination and retaliation.

                                             Parties

       2.      Plaintiff is an adult African-American male citizen of the State of Missouri.

       3.      According to its website, Killark Electric was established in 1913 and is “a global

provider of harsh and hazardous location products” encompassing “industrial and explosion



                                                 1
                                                                                                      Electronically Filed - St Louis County - June 17, 2021 - 03:20 PM
 Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 3 of 17 PageID #: 7




proof fittings engineered to withstand the toughest extremes in climate from the dry and arid

Middle East, tropical Asia to frozen Northern Canada.”

        4.      Killark Electric’s headquarters and principal place of business is located at 2112

Fenton Logistics Park Blvd., Fenton, MO 63026.

        5.      Killark Electric is not registered with the Missouri Secretary of State as a legal

entity, nor is it registered as a fictional name or d/b/a.

        6.      Killark Electric’s website also states that it is a “Hubbell Incorporated” company.

        7.      Hubbell Incorporated is also not registered with the Missouri Secretary of State as

a legal entity, nor is it registered as a fictional name or d/b/a.

        8.      An entity named Hubbell Incorporated Delaware is registered with the Missouri

Secretary of State.

        9.      At all times relevant to this lawsuit, Defendants were employers within the

meaning of the MHRA in that Defendants employed more than six employees in the State of

Missouri.

                                                 Venue

        10.     Venue is proper in St. Louis County because the unlawful discriminatory

practices occurred in St. Louis County, Missouri.

                                      Procedural Prerequisites

        11.     On or about August 25, 2020, Plaintiff timely submitted a charge of

discrimination with the Equal Employment Opportunity Commission (EEOC) and the Missouri

Commission on Human Rights (MCHR), through dual filing, wherein he alleged Defendant

unlawfully discriminated and retaliated against him.




                                                    2
                                                                                                      Electronically Filed - St Louis County - June 17, 2021 - 03:20 PM
 Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 4 of 17 PageID #: 8




       12.     On or about March 22, 2021, the MCHR issued its Notice of Right to Sue, and

Plaintiff instituted this action within 90 days of his receipt of the Notice of Right to Sue.

                                        Factual Allegations

       13.     Plaintiff began working for Killark Electric in 2014 as a temp at Killark’s facility

in Fenton, MO.

       14.     Plaintiff was subsequently hired on as a direct employee, and as such Plaintiff was

an employee of Killark Electric at all times relevant to this Petition.

       15.     Pleading hypothetically and in the alternative, Plaintiff was employed by Hubbell

Incorporated d/b/a Killark Electric at all times relevant to this Petition.

       16.     Pleading hypothetically and in the alternative, Plaintiff was employed by Hubbell

Incorporated Delaware d/b/a Killark Electric at all times relevant to this Petition.

       17.     Throughout Plaintiff’s employment, Plaintiff and other African-American

employees were treated worse than Caucasian employees.

       18.     For example, Plaintiff and other African-American employees were given

unreasonable and excessive amounts of work, and would then be disciplined for not completing

all the assigned work.

       19.     In January, 2019, Plaintiff’s supervisor, Tony Tolie (Caucasian), intentionally

kicked Plaintiff in the leg from behind.

       20.     A fellow co-worker responded in shock, saying “that’s assault.”

       21.     Upon information and belief, Tolie had never assaulted a Caucasian employee

and, moreover, Tolie would not have assaulted Plaintiff if Plaintiff was Caucasian.

       22.     HR was informed of the assault, but the HR representative, Lorie Sharp

(Caucasian), did not seem to care that Tolie had assaulted Plaintiff.




                                                   3
                                                                                                    Electronically Filed - St Louis County - June 17, 2021 - 03:20 PM
 Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 5 of 17 PageID #: 9




         23.   Tolie was not terminated for the assault, and instead simply received a one-week

suspension with pay.

         24.   When Lorie Sharp from HR confronted Plaintiff about the alleged infractions

raised by Tolie, Plaintiff denied committing the infractions, but Sharp, without proper

investigation, simply told Plaintiff she did not believe him.

         25.   In the spring of 2019, Plaintiff and another co-worker (both had dreadlocks at the

time), were walking together when Lorie Sharp said to them: "where are you going with your

gangster braids."

         26.   Despite the fact that Tolie had assaulted Plaintiff, Tolie was promoted.

         27.   Once Tolie was promoted, Plaintiff’s new supervisor became Mike Baumgartner

(Caucasian).

         28.   Baumgartner was aware of the kicking incident occurring in January, 2019, as

well as the fact that it was reported to HR.

         29.   Baumgartner continued the harassment, mistreatment, and retaliation started by

Tolie.

         30.   For example, in addition to excessive work assignments and unwarranted

discipline, Baumgartner would follow Plaintiff around the warehouse constantly trying to catch

him doing something wrong.

         31.   Baumgartner would even follow Plaintiff into the bathroom.

         32.   When doing so, Baumgartner would not use the facilities, he would just wash his

hands and then exit when Plaintiff exited.

         33.   In the spring of 2020, during a meeting with Baumgartner and Lorie Sharp,

Plaintiff told Sharp he believed the conduct towards him was racist, and Sharp responded by




                                                 4
                                                                                                    Electronically Filed - St Louis County - June 17, 2021 - 03:20 PM
Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 6 of 17 PageID #: 10




telling Plaintiff to retract the statement otherwise she would call the Fenton Police Department

and accuse claimant of being aggressive.

        34.     Plaintiff has received unwarranted discipline at least twice after February 27,

2020.

                            Count I – Hostile Work Environment - Race

        35.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        36.     Plaintiff was subjected to unwelcome harassment during his employment with

Defendant(s).

        37.     This unwelcome harassment adversely affected Plaintiff’s employment, because

the hostile environment made it difficult for Plaintiff to perform his job duties and caused him

great emotional distress.

        38.     Defendant(s) knew or should have known of the harassment Plaintiff was

enduring.

        39.     Defendant(s) failed to take prompt and appropriate corrective action to end the

harassment.

        40.     The harassment Plaintiff endured was severe and pervasive such that it created an

intimidating, hostile and offensive work environment, such that it affected a term, condition or

privilege of his employment.

        41.     Plaintiff believed that his work environment was hostile and abusive, and,

moreover, a reasonable person in Plaintiff’s position would also find the work environment to be

hostile and abusive.




                                                  5
                                                                                                     Electronically Filed - St Louis County - June 17, 2021 - 03:20 PM
 Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 7 of 17 PageID #: 11




        42.    The harassment against Plaintiff was based on his race and his race was the

motivating factor to Defendants’ discriminatory actions and harassment against Plaintiff.

        43.    Plaintiff was damaged as a result of Defendants’ actions.

        44.    Defendants’ conduct of allowing a hostile work environment was outrageous

because of an evil or malicious motive and/or reckless indifference to the rights of Plaintiff, in

that Defendant(s) intentionally allowed the hostile work environment to continue, and did not

rectify the situation despite having actual or constructive knowledge of the situation.

        WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant(s) for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.

                      Count II – Hostile Work Environment - Retaliation

        45.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        46.    Plaintiff was subjected to unwelcome harassment during his employment with

Defendant.

        47.    This unwelcome harassment adversely affected Plaintiff’s employment, because

the hostile environment made it difficult for Plaintiff to perform his job duties and caused him

great emotional distress.

        48.    Defendant(s) knew or should have known of the harassment Plaintiff was

enduring.

        49.    Defendant(s) failed to take prompt and appropriate corrective action to end the

harassment.




                                                  6
                                                                                                     Electronically Filed - St Louis County - June 17, 2021 - 03:20 PM
 Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 8 of 17 PageID #: 12




        50.    The harassment Plaintiff endured was severe and pervasive such that it created an

intimidating, hostile and offensive work environment, such that it affected a term, condition or

privilege of his employment.

        51.    Plaintiff believed that his work environment was hostile and abusive, and,

moreover, a reasonable person in Plaintiff’s position would also find the work environment to be

hostile and abusive.

        52.    The harassment against Plaintiff was based on his opposition to discrimination

and Plaintiff’s opposition to discrimination was the motivating factor to Defendants’

discriminatory actions and harassment against Plaintiff.

        53.    Plaintiff was damaged as a result of Defendants’ actions.

        54.    Defendants’ conduct of allowing a hostile work environment was outrageous

because of an evil or malicious motive and/or reckless indifference to the rights of Plaintiff, in

that Defendant(s) intentionally allowed the hostile work environment to continue, and did not

rectify the situation despite having actual or constructive knowledge of the situation.

        WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant(s) for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.

                                Count III – Race Discrimination

        55.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        56.    Plaintiff is African-American, and therefore is a member of a protected group.




                                                  7
                                                                                                     Electronically Filed - St Louis County - June 17, 2021 - 03:20 PM
 Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 9 of 17 PageID #: 13




        57.    Defendant(s) took adverse employment action against Plaintiff when it formally

disciplined him numerous times following February 27, 2020.

        58.    Defendants’ discipline was based on his race and was the motivating factor to

Defendants’ discriminatory action against Plaintiff.

        59.    Plaintiff was damaged as a result of the adverse employment action taken against

him.

        60.    Defendants’ conduct as set forth above was outrageous because of an evil or

malicious motive and/or reckless indifference to the rights of Plaintiff, in that Defendant(s)

intentionally discriminated against Plaintiff without just cause or excuse and in violation of the

law.

        WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant(s) for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.

                                     Count IV – Retaliation

        61.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        62.    Plaintiff opposed discrimination as described above.

        63.    Plaintiff had a reasonable belief he was being discriminated against.

        64.    Defendant(s) took adverse employment action against Plaintiff when it formally

disciplined him.

        65.    Defendants’ termination of Plaintiff was based on his opposition to discrimination

and was the motivating factor to Defendants’ discriminatory action against Plaintiff.




                                                 8
                                                                                                       Electronically Filed - St Louis County - June 17, 2021 - 03:20 PM
Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 10 of 17 PageID #: 14




        66.     Plaintiff was damaged as a result of the adverse employment action taken against

him.

        67.     Defendants’ conduct as set forth above was outrageous because of an evil or

malicious motive and/or reckless indifference to the rights of Plaintiff, in that Defendant(s)

intentionally discriminated against Plaintiff without just cause or excuse and in violation of the

law.

        WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant(s) for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just.

                     CONSTITUTIONAL CHALLENGE
  APPLICATION OF SENATE BILL 43, AND ANY PROVISIONS THEREIN, AND
SENATE BILL 591, AND ANY PROVISIONS THEREIN, TO THIS CAUSE OF ACTION
                  WOULD VIOLATE THE CONSTITUTION


        68.     SB 43 and SB 591, which both purport to limit plaintiff’s relief under Missouri

Human Rights Act (MHRA) cases, violate:

        a.      Plaintiff’s right to equal protection of the law, guaranteed by Article I, Section 2

of the Missouri Constitution, because: (i) The cap on damages irrationally treats plaintiffs in

MHRA cases differently than other tort cases; and (ii) The cap on damages irrationally treats

plaintiffs with severe injuries and large damages differently than those with little damages;

        b.      Plaintiff’s right to due process of law, guaranteed by Article I, Section 10 of the

Missouri Constitution because it unreasonably deprives plaintiffs of full and fair compensation

for their injuries.




                                                  9
                                                                                                       Electronically Filed - St Louis County - June 17, 2021 - 03:20 PM
Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 11 of 17 PageID #: 15




        c.     Plaintiff’s right to a certain remedy for every injury, guaranteed by Article I,

Section 14 of the Missouri Constitution, because the statute fails to provide a reasonable

substitute for the damages denied to plaintiffs under the statute;

        d.     Plaintiff’s right to a trial by jury, guaranteed by Article I, Section 22(a) of the

Missouri Constitution, because the right to a trial by jury as provided for in the Constitution

includes the right to have a jury determine all of plaintiffs’ damages without interference by

legislature;

        e.     The separation of powers, established by Article II, Section 1 of the Missouri

Constitution, because it is within the fundamental and inherent function of the courts, not the

legislature, to remit verdicts and judgments; and

        f.     The prohibition against special laws granting to any corporation, association or

individual any special or exclusive right, privilege, or immunity, established by Article III,

Section 40 (28) of the Missouri Constitution, because the cap (1) arbitrarily distinguishes

between slightly and severely injured plaintiffs; (2) arbitrarily distinguishes between plaintiffs

with identical injuries; (3) arbitrarily distinguishes between individual types of injuries; and (4)

arbitrarily distinguishes between tortfeasors based on the number of employees they have.

        69.    SB 43, which purports to provide that the MHRA, the Workers’ Compensation

chapter, and the general employment law chapter, shall be the exclusive remedy for any and all

claims for injury or damages arising out of the employment relationship, violates Plaintiff’s right

to a trial by jury, guaranteed by Article I, Section 22(a) of the Missouri Constitution, because the

right to a trial by jury as provided for in the Constitution includes the right to have a jury

determine all of plaintiffs’ damages for all possible claims without interference by legislature;

Plaintiff’s right to due process of law, guaranteed by Article I, Section 10 of the Missouri




                                                  10
                                                                                                        Electronically Filed - St Louis County - June 17, 2021 - 03:20 PM
Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 12 of 17 PageID #: 16




Constitution because it unreasonably deprives plaintiffs of full and fair compensation for their

injuries; Plaintiff’s right to a certain remedy for every injury, guaranteed by Article I, Section 14

of the Missouri Constitution; and purports to limit Plaintiff’s ability to bring Federal claims in

state court, which violates the supremacy clause, Article VI of the U.S. Constitution.

       70.     Applying any aspects of SB 43 or SB 591 that are substantive retroactively to this

claim would violate Article I, Section 13 of the Missouri Constitution.

       71.     The Missouri Attorney General has been served with a copy of this Petition

pursuant to Missouri Rule 87.04 and Section 527.210, RSMo.

       Wherefore, Plaintiffs ask for the Court to declare that Senate Bill 43 and Senate Bill 591

and their enacted statutory provisions are unconstitutional and therefore to apply the laws in

effect before their enaction and to provide such other relief as this Court deems proper and just.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant(s) for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just under the circumstances.



                                               Respectfully submitted,

                                               PONDER ZIMMERMANN LLC

                                               By       /s/ Douglas Ponder
                                                    Douglas Ponder, #54968
                                                    dbp@ponderzimmermann.com
                                                    Jaclyn M. Zimmermann, #57814
                                                    jmz@ponderzimmermann.com
                                                    20 South Sarah Street
                                                    St. Louis, MO 63108
                                                    Phone:     314-272-2621
                                                    FAX:        314-272-2713
                                                    Attorneys for Plaintiff



                                                 11
Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 13 of 17 PageID #: 17
           Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 14 of 17 PageID #: 18
                       THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-5289   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 15 of 17 PageID #: 19
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-5289   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
         Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 16 of 17 PageID #: 20




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
Case: 4:21-cv-00972-RWS Doc. #: 1-1 Filed: 08/05/21 Page: 17 of 17 PageID #: 21
